The foregoing opinion of LINDSAY, C., in Division, is adopted as the opinion of Court in Banc, except as to the amount of the recovery. The court is of opinion that the judgment should be reduced to fifteen thousand dollars as of the date of the judgment and that plaintiff should remit the sum of five thousand dollars as of such date, within ten days from this date, in which event the reduced judgment will be affirmed; otherwise, the original judgment will be reversed and the cause remanded. All of the judges concur, except Walker, J., absent.